*810'The decree of the Chancellor was as follows :
"The Chancellor.
As to the first exception, I do not dis- . sewer any «ompound interest. I presume this exception relates it® the interest charged on the $257.42, which the Master says isea.s due on the $6,000 mortgage when the executor received the f|6s000, and which $257.42 the Master says the executor was «titled to, and should have received, instead of releasing the mortgaged premises on receiving the principal sum.
if the executor is chargeable with the amount of principal and interest due on the mortgage,, the principal and interest is the iKm which he must be held to have received on this security; the fact that a part of the whole sum which he received was €<3>r interest money does not vary his liability to pay interest on who
As to the second exception, the receipts furnished me for the purpose of examining the several items of this exception do not -shew error in the Master’s credits, or any of them. I cannot ■tell that the Master is certainly right in the amounts credited by liim for the years 1832 and 1833; but the receipts furnished me not show that he is wrong. The receipts furnished me for these two years amount to more than the Master has credited; but one of these receipts, dated July 15th, 1833, given by Oliwe? S. Terrill, for $127.86, is in full for turnpike dividends, ^belonging to said Terrill, received by the executor up to that ••flate. Whether the Master has credited the executor with said "TemlPs dividends for former years as being covered by this receipt, 1 cannot tell from the papers furnished to me.
The third and fourth exceptions depend on the second.
' The fifth and sixth exceptions are, that the Master has charged executor with interest on the dividends of turnpike stock re'seeived by him and not paid over to the complainants.
The. interlocutory decree directs the Master to take an account <oS the dividends received by the executor, and when; and to ■wham he has paid the same, and when; and the interest which fas accrued on the same; and how much remains in his hands, .;«4hO'W”much is due and owing on, the share of each legatee. *811It does not expressly say that the executor shall ho charged with interest on tho dividends.
The Master, in his report, says, that, at the request of the .parties attending him, he has stated an account of the interest that will he payable by the executor on the dividends, if it he decided that interest be paid thereon; and in making this statement he commences his calculations of interest from the 1st of the month succeeding the month in which the dividends were payable.
There is nothing here which calls for the sending the matter back to the Master. The question, whether the executor shall be charged with interest on the dividends, may be considered as included in the equity reserved. And, if the executor is finally charged with interest on tho dividends, and the Court should think it ought not to commence so soon, a time can he fixed from which it shall commence.
As to the seventh exception: The Master reports, that there Was $251.42 of interest due on the $6,000 mortgage when the executor received the said principal sum and released the mortgaged premises; and therefore charges the executor with the $251.42 in addition to the principal sum, and with interest on the $251.42. The question raised by this exception seems to depend upon the terms on which the mortgaged premises were sold by the administrator of Sarah Terrill, the mortgagor. If the farm was sold subject to the payment of the principal and interest due on the mortgage, the executor of Terrill is accountable for the interest. The defendant does not say, in his answer, bow it was sold. The presumption is, that it was sold subject to the payment of what was due on tho mortgage for principal and interest.
But the question whether the executor should be charged with this $251.42 may depend upon other considerations which appear in "the case, and properly belong to the equity reserved. It is not necessary to send the report back on this account.
As to the 8th exception: The Master charges the executor With $2,211.22 for interest on the $6,000 while not on deposit in, the Rahway Bank. The answer admits that the executor re*812ceived, for interest, §264.45 and $1710, amounting, together,, to 1974.45.
P. D. Vroom for the appellant.
W. Halsted for the respondents.
On examining the date on which the Master’s calculations are-based, I do not see any error in his result.
Let the cause be brought to hearing on the equity reserved.
After the hearing on the equity reserved, the Chancellor corrected certain errors in schedules 3 and 5 of the Master’s report..
And charged the executor with interest on the amount of the dividends received by him on the said turnpike stock, from the expiration of twenty days after the dividend for the whole year had accrued.
And charged' the executor with the sum of §2211.22, for interest on the said $6,000, the proceeds of the bond and mortgage of Sarah Terrill, deceased, as reported by the Master.
And charged the executor with the sum of $257.42, being tho interest which was due on the said bond and mortgage when the executor received tho principal sum secured thereby and released the mortgaged premises : and with interest on the said $257.42, as reported by the Master.
And charged the executor with the costs of the complainants in Chancery. And a decree was signed accordingly.
From that decree an appeal was taken to this Court.